



Exhibit 10.5.22


PERFORMANCE STOCK UNIT AGREEMENT
THIS PERFORMANCE STOCK UNIT AGREEMENT (the “Agreement”) is entered into by and
between Hertz Global Holdings, Inc., a Delaware corporation (the “Company”), and
the Participant (defined hereafter) pursuant to the Hertz Global Holdings, Inc.
2008 Omnibus Incentive Plan, as amended from time to time (the “Plan”), in
combination with a 2016 Long Term Incentive Award Summary (or applicable portion
thereof) (the “Award Summary”). The Award Summary, which identifies the person
to whom the performance stock units are granted (the “Participant”) and
specifies the date of grant of this Award (the “Grant Date”) and other details
of this Award under the Plan, and the electronic acceptance of this Agreement,
are incorporated herein by reference.
1. Grant and Acceptance of Performance Stock Units. The Company hereby evidences
and confirms its grant to the Participant, effective as of the Grant Date, of
the target number of performance stock units (the “Performance Stock Units”) set
forth on the Award Summary (the “Grant Target Number”) and which shall be
subject to the terms and conditions of the Plan and this Agreement, including
the adjustments as provided in this Agreement (including, without limitation,
Section 2(c)(ii)). The Participant must accept this Award within ninety (90)
days after notification that the Award is available for acceptance and in
accordance with the instructions provided by the Company. The Award may be
rescinded upon the action of the Company, in its sole discretion, if the Award
is not accepted within ninety (90) days after notification is sent to the
Participant indicating availability for acceptance.
This Agreement is subordinate to, and the terms and conditions of the
Performance Stock Units granted hereunder are subject to, the terms and
conditions of the Plan, which are incorporated by reference herein. If there is
any inconsistency between the terms hereof and the terms of the Plan, the terms
of the Plan shall govern. If there is any inconsistency between the terms hereof
and the terms of the Award Summary, the terms of this Agreement shall govern.
Any capitalized terms used herein without definition shall have the meanings set
forth in the Plan.
2. Vesting of Performance Stock Units.
(a) Generally. Except as otherwise provided in this Section 2, the Restriction
Period applicable to the Performance Stock Units shall lapse, if at all, as to
the target number of Performance Stock Units subject to this Agreement (as
specified on the Award Summary and as may have been modified by this Agreement
(including, without limitation, Section 2(c)(ii))) multiplied by the Final
Target Adjustment Percentage (as defined in the applicable Exhibit), as of the
later of the Certification Date (as defined in Section 3(a)) and the third
anniversary of the Grant Date (the “Vesting Date”), subject to (X) the continued
employment of the Participant by the Company or any Subsidiary thereof through
the third anniversary of the Grant Date (except as otherwise provided under
Section (2)(c)(ii)), (Y) the achievement of the performance criteria established
by the Committee pursuant to the Plan for the Performance Stock Units for the
applicable Performance Periods (as defined in the applicable Exhibit) and set
forth at the end of this Agreement (the “Performance Criteria”) and (Z) the
Committee’s certification of the achievement of the Performance Criteria and
Final Target Adjustment Percentage in accordance with Section 3(a).
Performance Stock Units that cease to be subject to the Restriction Period in
accordance with the prior paragraph shall be settled as provided in Section 3.
To the extent the Restriction Period of any Performance Stock Units subject to
this Agreement does not lapse as of the Vesting Date as provided above, such
Performance Stock Units shall immediately be forfeited and canceled.
(b) Forfeiture Due to Performance Criteria Non-Achievement. If the Committee
certifies on the Certification Date that the Performance Criteria have not been
achieved and/or the Final Target Adjustment Percentage is 0%, all Performance
Stock Units subject to this Agreement shall immediately be forfeited and
canceled.
(c) Termination of Employment.
(i) Death or Disability. If the Participant’s employment is terminated due to
death or Disability prior to the third anniversary of the Grant Date, the
Restriction Period shall lapse immediately upon such termination with respect to
a portion of the Performance Stock Units equal to the Grant Target Number
multiplied by a fraction, the numerator of which is the number of full completed
months elapsed since the Grant Date, and the denominator of which is 36. Such
Performance Stock Units shall be settled as


1

--------------------------------------------------------------------------------





provided in Section 3. Any Performance Stock Units still subject to restriction
after giving effect to the preceding sentences shall immediately be forfeited
and canceled effective as of the date of the Participant’s termination.
(ii) Retirement. If the Participant’s employment is terminated due to Retirement
prior to the third anniversary of the Grant Date, then a portion of the
Performance Stock Units subject to this Agreement shall be retained, with such
portion being retained equal to the Grant Target Number multiplied by a
fraction, the numerator of which is the number of full completed months elapsed
since the Grant Date, and the denominator of which is 36. Such portion retained
shall be the target number of Performance Stock Units under this Agreement
thereafter, and the remaining portion of Performance Stock Units shall be
forfeited as of the date of the Participant’s termination. The retained portion
of Performance Stock Units shall remain subject to the other terms of this
Agreement (including, without limitation, the provisions of Sections 2(a) and
2(b)); provided, however, such Participant shall be deemed to meet the
requirements of clause (X) of Section 2(a).
(iii) Any Other Reason. If the Participant’s employment terminates (whether by
the Participant or by the Company or a Subsidiary) for any reason other than
death or Disability prior to the third anniversary of the Grant Date, and
subject to Section 2(c)(ii), any outstanding Performance Stock Units shall
immediately be forfeited and canceled effective as of the date of the
Participant’s termination.
(d) Change in Control.
(i) Subject to Section 2(d)(ii), in the event of a Change in Control, the
Restriction Period applicable to any outstanding Performance Stock Units subject
to this Agreement shall lapse immediately prior to such Change in Control and
shall be settled as set forth in Section 3.
(ii) Notwithstanding Section 2(d)(i), no cancellation, termination, lapse of
Restriction Period or settlement or other payment shall occur with respect to
the Performance Stock Units if the Committee (as constituted immediately prior
to the Change in Control) reasonably determines, in good faith, prior to the
Change in Control that the Performance Stock Units shall be honored or assumed
or new rights substituted therefor by an Alternative Award, in accordance with
the terms of Section 9.2 of the Plan.
(iii) For purposes of this Agreement, and notwithstanding anything in the Plan
to the contrary, “Change in Control” means the first occurrence of any of the
following events after the Grant Date:
A)the acquisition by any person, entity or “group” (as defined in section 13(d)
of the Exchange Act), other than the Company, the Subsidiaries or any employee
benefit plan of the Company or the Subsidiaries of 50% or more of the combined
voting power of the Company’s then outstanding voting securities;
B)within any 24-month period, the Incumbent Directors shall cease to constitute
at least a majority of the Board or the board of directors of any successor to
the Company; provided that any director elected to the Board, or nominated for
election, by a majority of the Incumbent Directors then still in office shall be
deemed to be an Incumbent Director for purposes of this clause (B);
C)the merger or consolidation of the Company as a result of which persons who
were owners of the voting securities of the Company, immediately prior to such
merger or consolidation, do not, immediately thereafter, own, directly or
indirectly, more than 50% of the combined voting power entitled to vote
generally in the election of directors of the merged or consolidated company;
D)the approval by the Company’s shareholders of the liquidation or dissolution
of the Company other than a liquidation of the Company into any Subsidiary or a
liquidation a result of which persons who were stockholders of the Company
immediately prior to such liquidation own, directly or indirectly, more than 50%
of the combined voting power entitled to vote generally in the election of
directors of the entity that holds substantially all of the assets of the
Company following such event; or
E)the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale,


2

--------------------------------------------------------------------------------





transfer or other disposition, affiliates of the Company; provided, however,
that any sale, transfer or disposition of assets in connection with the
separation of the car rental and equipment rental businesses of the Company
shall not be deemed to constitute a Change in Control.
Notwithstanding the foregoing, a “Change in Control” for purposes of this
Agreement shall not be deemed to occur if the Company files for bankruptcy,
liquidation or reorganization under the United States Bankruptcy Code.
3. Certification and Settlement of Performance Stock Units.
(a) Certification. As soon as administratively feasible in the calendar year
after the end of the Three Year Performance Period (as defined in the applicable
Exhibit), the Committee shall certify, in writing, whether or not, and to what
extent, the Performance Criteria have been achieved and the Final Target
Adjustment Percentage. The date on which the Committee makes such certification
is referred to herein as the “Certification Date”.
(b) Settlement. Subject to the following sentence, not later than the 30th day
following the date on which the lapse of the Restriction Period occurs with
respect to any Performance Stock Units, the Company shall issue to the
Participant one share of Common Stock underlying each Performance Stock Unit as
to which the Restriction Period has lapsed. Notwithstanding the preceding
sentence, if the Restriction Period applicable to any Performance Stock Units
lapses as a result of a Change in Control that does not qualify as a “change in
the ownership or effective control” of the Company or “in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A of the Code, then the Company shall not settle such Performance Stock Units
until the 30th day following the earlier of (i) the Participant’s termination of
employment and (ii) the originally scheduled Vesting Date of such Performance
Stock Units. For the avoidance of doubt, the preceding two sentences are subject
to Section 8(g) of this Agreement and Section 11.9 of the Plan. Upon issuance,
such shares of Common Stock may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated in compliance with all applicable law, this
Agreement and any other agreement to which such shares are subject. The
Participant’s settlement rights pursuant to this Agreement shall be no greater
than the right of any unsecured general creditor of the Company.
4. Forfeiture. Notwithstanding anything in the Plan or this Agreement to the
contrary, if, during the Covered Period, the Participant engages in Wrongful
Conduct, then any Performance Stock Units for which the Restriction Period has
not then lapsed shall automatically terminate and be canceled effective as of
the date on which the Participant first engaged in such Wrongful Conduct. If the
Participant engages in Wrongful Conduct or if the Participant’s employment is
terminated for Cause, the Participant shall pay to the Company in cash any
Performance-Based Financial Gain the Participant realized from the lapse of the
Restriction Period applicable to all or a portion of the Performance Stock Units
having a Vesting Date within the Wrongful Conduct Period. By entering into this
Agreement, the Participant hereby consents to and authorizes the Company and the
Subsidiaries to deduct from any amounts payable by such entities to the
Participant any amounts the Participant owes to the Company under this Section 4
to the extent permitted by law. This right of set-off is in addition to any
other remedies the Company may have against the Participant for the
Participant’s breach of this Section 4. The Participant’s obligations under this
Section 4 shall be cumulative of any similar obligations the Participant has
under the Plan, this Agreement, any Company policy, standard or code (including,
without limitation, the Company’s Standards of Business Conduct), or any other
agreement with the Company or any Subsidiary.
5. Effect of Financial Restatements. If the Company restates any of its
financial statements, then the Committee may require any or all of the
following:
(a) that the Participant forfeit (or pay to the Company) some or all of the cash
or the shares of Common Stock held by the Participant at the time of such
restatement that had been received within the three-year period prior to the
date that the Company is required to prepare a financial restatement in
settlement of any Performance Stock Units subject to this Agreement to the
extent that such cash or shares would not have been paid had the applicable
financial results been reported accurately, and
(b) that the Participant pay to the Company in cash all or a portion of the
proceeds that the Participant realized from the sale of shares of Common Stock
that had been received within the three-year period prior to the date that the
Company is required to prepare a financial restatement in settlement of any
Performance Stock Units subject to this Agreement to the extent that such shares
would not have been paid had the applicable financial results been reported
accurately.


3

--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event that the Committee determines that
the rules and regulations implementing Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act require a longer or different clawback time
period than the three-year period contemplated by Sections 5(a) and (b), such
three-year period shall be deemed extended (but not reduced) to the extent
necessary to be consistent with such rules and regulations.
6. Issuance of Shares.
(a) Notwithstanding any other provision of this Agreement, the Participant may
not sell or transfer the shares of Common Stock acquired upon settlement of the
Performance Stock Units except in compliance with all applicable laws and
regulations.
(b) The shares of Common Stock issued in settlement of the Performance Stock
Units shall be registered in the Participant’s name, or, if applicable, in the
names of the Participant’s heirs or estate. In the Company’s discretion, such
shares may be issued either in certificated form or in uncertificated, book
entry form. The certificate or book entry account shall bear such restrictive
legends or restrictions as the Company, in its sole discretion, shall require.
If delivered in certificated form, the Company may deliver a share certificate
to the Participant or to the Participant’s designated broker on the
Participant’s behalf. If the Participant is deceased (or if Disabled and if
necessary) at the time that a delivery of share certificates is to be made, the
certificates shall be delivered to the Participant’s estate, executor,
administrator, legally authorized guardian or personal representative (as
applicable).
(c) To the extent permitted by Section 409A of the Code, the grant of the
Performance Stock Units and issuance of shares of Common Stock upon settlement
of the Performance Stock Units shall be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Performance Stock
Units shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. To the extent permitted by Section 409A of the Code, as a condition to
the settlement of the Performance Stock Units, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
(d) The Company shall not be required to issue fractional shares of Common Stock
upon settlement of the Performance Stock Units.
(e) To the extent permitted by Section 409A of the Code, the Company may
postpone the issuance and delivery of any shares of Common Stock provided for
under this Agreement for so long as the Company determines to be necessary or
advisable to satisfy the following: (1) the completion or amendment of any
registration of such shares or satisfaction of any exemption from registration
under any securities law, rule, or regulation; (2) compliance with any requests
for representations; and (3) receipt of proof satisfactory to the Company that a
person seeking such shares on the Participant’s behalf upon the Participant’s
Disability (if necessary), or upon the Participant’s estate’s behalf after the
death of the Participant, is appropriately authorized.
7. Participant’s Rights with Respect to the Performance Stock Units.
(a) Restrictions on Transferability. The Performance Stock Units granted hereby
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated other than with the consent of the Company or by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that any such permitted transferee shall
acknowledge and agree in writing, in a form reasonably acceptable to the
Company, to be bound by the provisions of this Agreement and the Plan as if such
beneficiary or the estate were the Participant. Any attempt by the Participant,
directly or indirectly, to offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any Performance Stock Units or any interest therein or any
rights relating thereto without complying with the provisions of the Plan and
this Agreement, including this Section 7(a), shall be void and of no effect. The
Company shall not be required to recognize on its books any action taken in
contravention of these restrictions.


4

--------------------------------------------------------------------------------





(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any shares of Common Stock
corresponding to the Performance Stock Units granted hereby unless and until
shares of Common Stock are issued to the Participant in respect thereof.
8. Miscellaneous.
(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.
(b) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
for the avoidance of doubt, in the case of the Company, subject to Section 4.4
and Article IX of the Plan.
(c) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries (regardless of whether such termination results in (i) the
failure of any Award to vest; (ii) the forfeiture of any unvested or vested
portion of any Award; and/or (iii) any other adverse effect on the individual’s
interests under the Plan). Nothing in the Plan or this Agreement shall confer on
the Participant the right to receive any future Awards under the Plan.
(d) Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Participant, as the case may
be, at the following addresses or to such other address as the Company or the
Participant, as the case may be, shall specify by notice to the other:
If to the Company, to it at:
Hertz Global Holdings, Inc.
8501 Williams Road
Estero, Florida 33928
Attention: General Counsel
Fax: (239) 301-6906


If to the Participant, to the Participant at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Participant.
All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.
(e) Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a material adverse effect on the Performance Stock
Units as determined in the discretion of the Committee, except as provided in
the Plan, or with the consent of the Participant. This Agreement may not be
amended, modified or supplemented orally.
(f) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.
(g) Tax Withholding; Section 409A.
(i) The Company shall have the right and power to deduct from all amounts paid
to the Participant in cash or shares (whether under the Plan or otherwise) or to
require the Participant to remit to the Company promptly upon notification of
the amount due, an amount (which may include shares of Common Stock) to satisfy
the minimum federal, state or local or foreign taxes or other obligations
required


5

--------------------------------------------------------------------------------





by law to be withheld with respect to the Performance Stock Units. No shares of
Common Stock shall be issued unless and until arrangements satisfactory to the
Committee shall have been made to satisfy the statutory minimum withholding tax
obligations applicable with respect to such Performance Stock Units. To the
extent permitted by Section 409A of the Code, the Company may defer payments of
cash or issuance or delivery of Common Stock until such requirements are
satisfied. Without limiting the generality of the foregoing, the Participant may
elect to tender shares of Common Stock (including shares of Common Stock
issuable in respect of the Performance Stock Units) to satisfy, in whole or in
part, the amount required to be withheld (provided that such amount shall not be
in excess of the minimum amount required to satisfy the statutory withholding
tax obligations).
(ii) It is intended that the provisions of this Agreement comply with Section
409A of the Code, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A and any similar state or local law.
(h) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(i) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Performance
Stock Units evidenced hereby, the Participant acknowledges: (i) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (ii) that the Award does not create any contractual or other right to
receive future grants of Awards; (iii) that participation in the Plan is
voluntary; (iv) that the value of the Performance Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (v) that the future
value of the Common Stock is unknown and cannot be predicted with certainty.
(j) Employee Data Privacy. The Participant authorizes any Affiliate of the
Company that employs the Participant or that otherwise has or lawfully obtains
personal data relating to the Participant to divulge or transfer such personal
data to the Company or to a third party, in each case in any jurisdiction, if
and to the extent appropriate in connection with this Agreement or the
administration of the Plan.
(k) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Performance Stock Units evidenced hereby, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Performance Stock Units via Company web site or other
electronic delivery.
(l) Claw Back or Compensation Recovery Policy. Without limiting any other
provision of this Agreement, and to the extent applicable, the Performance Stock
Units granted hereunder shall be subject to any claw back policy or compensation
recovery policy or such other similar policy of the Company in effect from time
to time.
(m) Company Rights. The existence of the Performance Stock Units does not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
(n) Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties’ intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties’ under this Agreement.
(o) Further Assurances. The Participant agrees to use his or her reasonable and
diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for the Participant’s


6

--------------------------------------------------------------------------------





benefit or to cause the same to be fulfilled and to execute such further
documents and other papers and perform such further acts as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated herein.
(p) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(q) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.


7

--------------------------------------------------------------------------------







Exhibit A - Primary Performance Criteria
One Year Performance Period:
January 1, 2016 through December 31, 2016
 
One Year Performance Criteria:
2016 Hertz EBITDA Margin* versus 2016 Avis EBITDA Margin**
 
Two Year Performance Period:
January 1, 2016 through December 31, 2017
 
Two Year Performance Criteria:
Average of 2016 & 2017 Hertz EBITDA Margin* versus average of 2016 & 2017 Avis
EBITDA Margin**
 
Three Year Performance Period:
January 1, 2016 through December 31, 2018
 
Three Year Performance Criteria:
Average of 2016, 2017 & 2018 Hertz EBITDA Margin* versus average of 2016, 2017 &
2018 Avis EBITDA Margin**
 
 
One Year Performance Determination.  Based on the One Year Performance Period
and One Year Performance Criteria, the “One Year Adjustment Percentage” shall
equal 25% multiplied by the One Year Multiplier below:
 
Description
One Year Multiplier
Threshold
Less than by basis points
50%
Target
Exceeds by basis points
100%
 
Two Year Performance Determination.  Based on the Two Year Performance Period
and Two Year Performance Criteria, the “Two Year Adjustment Percentage” shall
equal 50% multiplied by the Two Year Multiplier below (provided, however, that
the Two Year Adjustment Percentage shall in no event be lower than the One Year
Adjustment Percentage):
 
Description
Two Year Multiplier
Threshold
Less than by basis points
50%
Target
Exceeds by basis points
100%
 
Three Year Performance Determination.  Based on the Three Year Performance
Period and Three Year Performance Criteria, the “Final Target Adjustment
Percentage” shall equal the Three Year Multiplier below (provided, however, that
the Final Target Adjustment Percentage shall in no event be lower than the Two
Year Adjustment Percentage; provided, further, that the Committee may, at the
time of certification, reduce the Final Target Adjustment Percentage to such
percentage as the Committee may determine in its sole discretion):
 
Description
Three Year Multiplier
Threshold
Less than by basis points
50%
Target
Exceeds by basis points
100%
Maximum
Exceeds by basis points
150%



General Rules to the Above Determinations. For performance below the level
described in the threshold, the applicable multiplier shall be 0%. For
performance above the level described in the target in the case of the One Year
Performance Determination and the Two Year Performance Determination, the
applicable multiplier remains the same as provided above with respect to the
target. For performance above the level described in the maximum in the case of
the Three Year Performance Determination, the applicable multiplier remains the
same as provided above with respect to the maximum. Linear interpolation will be
used to determine the applicable multiplier for all intermediary points. The
Performance Stock Units remain subject to all other provisions (including,
without limitation, any applicable adjustment, vesting and settlement
provisions) of this Agreement and the Plan.




8

--------------------------------------------------------------------------------





For purposes of this Exhibit A, the One Year Performance Period, Two Year
Performance Period, and Three Year Performance Period are generally referred to
herein as the “Performance Periods”.
* Hertz EBITDA Margin generally refers to the ratio of Adjusted Corporate EBITDA
to total revenues, each as disclosed by the Company with respect to the car
rental business of the Company, it being understood and agreed that the car
rental business of the Company consists of the U.S. Car Rental, International
Car Rental and All Other Operations segments of the Company.
** Avis EBITDA Margin generally refers to the ratio of Adjusted EBITDA to total
revenues, each as disclosed by Avis Budget Group Inc. (“Avis”) and calculated
using the methodology utilized by Avis in its most recent public disclosure
prior to the date of this Agreement.
Adjustments. Notwithstanding the foregoing, and subject to applicable
information necessary for any adjustment with respect to Avis being publicly
available, in the event of material acquisitions or dispositions occurring with
respect to either the Company or Avis during any Performance Period, the
performance incentive threshold, target and maximum criteria, if and as
applicable, and/or the determination of the applicable Performance Criteria,
shall be adjusted in an equitable and proportionate manner as determined by the
Committee and in accordance with any applicable provisions of the Plan;
provided, further, in the event of any other extraordinary transactions and
items with respect to either the Company or Avis during any Performance Period,
such performance incentive threshold, target and maximum criteria and/or
Performance Criteria determination may be adjusted by the Committee in
accordance with any applicable provisions of the Plan.  The determination of
whether Avis has any material acquisitions or dispositions shall be done under
the same methodology utilized for determining whether the Company has any
material acquisitions or dispositions, subject to the applicable information
with respect to Avis being publicly available.
Use of Alternative Performance Criteria. Notwithstanding the foregoing, in the
event (i) Avis ceases to file, or fails to file on a timely basis, reports under
the Securities Exchange Act of 1934, (ii) Avis experiences a change in control
as defined under its equity plan, or (iii) Avis’ revenues from its rental car
business cease to be more than 80% of its overall revenues, calculated on a
trailing 12-month basis with respect as of the end of each fiscal quarter of
Avis, the applicable performance criteria under this Agreement shall be
determined under Exhibit B. Such events are referred to as the “Material Avis
Business Change Events”. Absent a Material Avis Business Change Event, Exhibit B
shall have no effect on this Agreement and the applicable performance criteria
under this Agreement shall be determined solely under this Exhibit A.


9

--------------------------------------------------------------------------------





This Exhibit B shall only be applicable in the event of a Material Avis Business
Change Event.


One Year Performance Period:
January 1, 2016 through December 31, 2016
 
One Year Performance Criteria:
Hertz EBITDA Margin Improvement* versus Custom Index EBITDA Margin Improvement**
 
Two Year Performance Period:
January 1, 2016 through December 31, 2017
 
Two Year Performance Criteria:
Hertz EBITDA Margin Improvement* versus Custom Index EBITDA Margin Improvement**
 
Three Year Performance Period:
January 1, 2016 through December 31, 2018
 
Three Year Performance Criteria:
Hertz EBITDA Margin Improvement* versus Custom Index EBITDA Margin Improvement**
 
 
One Year Performance Determination.  Based on the One Year Performance Period
and One Year Performance Criteria, the “One Year Adjustment Percentage” shall
equal 25% multiplied by the One Year Multiplier below (provided, however, that
the One Year Adjustment Percentage shall be determined as provided under Exhibit
A if the Material Avis Business Change Event occurs after the One Year
Performance Period and does not affect the One Year Performance Determination
under Exhibit A):
 
Description
One Year Multiplier
Threshold
[Equals]
50%
Target
Exceeds by basis points
100%
 
Two Year Performance Determination.  Based on the Two Year Performance Period
and Two Year Performance Criteria, the “Two Year Adjustment Percentage” shall
equal 50% multiplied by the Two Year Multiplier below (provided, however, that
the Two Year Adjustment Percentage shall in no event be lower than the One Year
Adjustment Percentage; provided, further, that the Two Year Adjustment
Percentage shall be determined as provided under Exhibit A if the Material Avis
Business Change Event occurs after the Two Year Performance Period and does not
affect the Two Year Performance Determination under Exhibit A):
 
Description
Two Year Multiplier
Threshold
[Equals]
50%
Target
Exceeds by basis points
100%
 
Three Year Performance Determination.  Based on the Three Year Performance
Period and Three Year Performance Criteria, the “Final Target Adjustment
Percentage” shall equal the Three Year Multiplier below (provided, however, that
the Final Target Adjustment Percentage shall in no event be lower than the Two
Year Adjustment Percentage; provided, further, that the Committee may, at the
time of certification, reduce the Final Target Adjustment Percentage to such
percentage as the Committee may determine in its sole discretion):
 
Description
Three Year Multiplier
Threshold
[Equals]
50%
Target
Exceeds by basis points
100%
Maximum
Exceeds by basis points
150%



General Rules to the Above Determinations. For performance below the level
described in the threshold, the applicable multiplier shall be 0%. For
performance above the level described in the target in the case of the One Year
Performance Determination and the Two Year Performance Determination, the
applicable multiplier remains the same as provided above with respect to the
target. For performance above the level described in the maximum in the case of
the Three Year Performance Determination, the applicable multiplier remains the
same as provided above with respect to the maximum. Linear interpolation will be
used to determine the applicable multiplier for all


10

--------------------------------------------------------------------------------





intermediary points. The Performance Stock Units remain subject to all other
provisions (including, without limitation, any applicable adjustment, vesting
and settlement provisions) of this Agreement and the Plan.
For purposes of this Exhibit B, the One Year Performance Period, Two Year
Performance Period, and Three Year Performance Period are generally referred to
herein as the “Performance Periods”.
* Hertz EBITDA Margin Improvement generally refers to (i) the Hertz EBITDA
Margin Average for the Performance Period, less (ii) the Hertz EBITDA Margin for
the period from January 1, 2015 through December 31, 2015.
For these purposes:
•
the Hertz EBITDA Margin Average refers to (x) the sum of the Hertz EBITDA
Margins for each year in the Performance Period divided by (y) the number of
years in the Performance Period; and

•
Hertz EBITDA Margin has the same meaning as provided in Exhibit A.

** Custom Index EBITDA Margin Improvement generally refers to (i) the Custom
Index EBITDA Margin Average for the Performance Period, less (ii) the Base
Custom Index EBITDA Margin Average.
For these purposes:
•
the Custom Index EBITDA Margin Average refers to (x) the sum of the Custom Index
Company EBITDA Margins for each year in the Performance Period divided by (y)
the number of years in the Performance Period, and further divided by (z) the
number of Custom Index Companies;

•
the Base Custom Index EBITDA Margin Average refers to (x) the sum of the Custom
Index Company EBITDA Margins for the period from January 1, 2015 through
December 31, 2015 divided by (y) the number of Custom Index Companies;

•
the Custom Index Company EBITDA Margin generally refers, for each Custom Index
Company, the ratio of Adjusted Corporate EBITDA (or such equivalent term used by
the Custom Index Company) to total revenues, calculated using the methodology
utilized by such Custom Index Company in its most recent public disclosure prior
to the date of this Agreement; and

•
Custom Index Companies includes the following companies:

◦
United Continental Holdings, Inc.

◦
Delta Air Lines, Inc.

◦
American Airlines Group Inc.

◦
Southwest Airlines Co.

◦
Marriott International, Inc.

◦
Hilton Worldwide Holdings Inc.



Adjustments. Notwithstanding the foregoing, and subject to applicable
information necessary for any adjustment with respect to a Custom Index Company
being publicly available, in the event of material acquisitions or dispositions
occurring with respect to either the Company or a Custom Index Company during
any Performance Period, the performance incentive threshold, target and maximum
criteria, if and as applicable, and/or the determination of the applicable
Performance Criteria, shall be adjusted in an equitable and proportionate manner
as determined by the Committee and in accordance with any applicable provisions
of the Plan; provided, further, in the event of any other extraordinary
transactions and items with respect to either the Company or a Custom Index
Company during any Performance Period, such performance incentive threshold,
target and maximum criteria and/or Performance Criteria determination may be
adjusted by the Committee in accordance with any applicable provisions of the
Plan. The determination of whether a Custom Index Company has any material
acquisitions or dispositions shall be done under the same methodology utilized
for determining whether the Company has any material acquisitions or
dispositions, subject to the applicable information with respect to a Custom
Index Company being publicly available.




11